PER CURIAM.
We affirm the order revoking defendant’s community control. We also affirm defendant’s sentence upon revocation of probation of twenty years incarceration followed by a term of probation. See Poore v. State, 531 So.2d 161, 164 (Fla.1988). We do not agree with defendant’s contention that at his original sentencing he had received a “true split sentence.” We con-elude instead that he had received straight probation.
However, because we agree with defendant’s contention that the record is ambiguous regarding the number of years probation to which defendant was sentenced upon revocation of probation, we remand this case to the trial court for clarification on that aspect.
LEHAN, C.J., and PARKER and PATTERSON, JJ., concur.